[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Columbiana Cty. Bar Assn. v. Barborak, Slip Opinion No. 2016-Ohio-8167.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-8167
            COLUMBIANA COUNTY BAR ASSOCIATION v. BARBORAK.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as Columbiana Cty. Bar Assn. v. Barborak, Slip Opinion No.
                                   2016-Ohio-8167.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Permanent disbarment.
  (No. 2016-0853—Submitted August 30, 2016—Decided December 19, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-030.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Virginia Mary Barborak of Lisbon, Ohio, Attorney
Registration No. 0068601, was admitted to the practice of law in Ohio in 1997.
        {¶ 2} In a second amended complaint filed with the Board of Professional
Conduct on July 20, 2015, relator, Columbiana County Bar Association, alleged
that Barborak violated multiple professional-conduct rules in four separate probate
                              SUPREME COURT OF OHIO




matters. Specifically, the complaint alleged that she failed to hold funds belonging
to the probate estates in an interest-bearing trust account separate from her own
property, failed to maintain required records documenting the funds entrusted to
her, and falsified bank statements and probate accountings to conceal her
misappropriation of entrusted funds.
         {¶ 3} The parties submitted stipulations of fact, rule violations, aggravating
and mitigating factors, and exhibits. They jointly recommended that Barborak be
suspended from the practice of law for two years for her misconduct. A panel of
the board heard Barborak’s testimony and made findings of fact, misconduct, and
aggravating and mitigating factors that are consistent with the parties’ stipulations.
But the panel recommended that Barborak be indefinitely suspended from the
practice of law in Ohio. The board adopted the panel report in its entirety.
         {¶ 4} Barborak objects to the board’s finding and consideration of a
discrepancy between her hearing testimony and a statement her counsel made
during a posthearing telephone conference with the panel chairperson as additional
evidence of her pattern of dishonesty. We overrule her objection and adopt the
board’s findings of fact and misconduct. We find, however, that Barborak’s
misconduct warrants her permanent disbarment from the practice of law in Ohio.
                                     Misconduct
         {¶ 5} At various times beginning in 2006 through 2015, Barborak was
entrusted with four unrelated probate matters and served as either a court-appointed
fiduciary or counsel for a court-appointed fiduciary. The parties entered into
detailed stipulations of fact regarding Barborak’s misconduct in each of these
matters, and the board’s findings of facts are consistent with those stipulations. We
incorporate the parties’ stipulations by reference and summarize her misconduct
below.
         {¶ 6} In October 2009, Barborak began to misappropriate significant sums
of money belonging to three probate estates and a testamentary trust by




                                           2
                                 January Term, 2016




withdrawing the money and issuing checks from her client trust account and several
other accounts without authorization. She used those funds not only to pay herself
and her personal and business expenses but also to make disbursements on behalf
of other clients—including other estates. Barborak stipulated that the balances in
her accounts were often significantly less than the amounts that she should have
held on behalf of her clients. And she admits that at one time, her client trust
account held just $11,709.26 when, but for her unauthorized withdrawals, it should
have held $171,481.76 in client funds—a deficiency of nearly $160,000. She also
deposited two checks that she had received from her brother—$121,500 in all—
into her client trust account.
        {¶ 7} Barborak did not maintain adequate records regarding the funds she
held and disbursed on behalf of her clients. Nor did she did timely file required
accounts with the probate courts overseeing the relevant matters. And the few
reports she actually filed were replete with false statements designed to mislead and
misinform the probate courts. Moreover, Barborak altered 18 months of bank
records by adding $82,000 or $103,000 to the actual balance of each statement to
make it appear that the funds entrusted to her remained in her client trust account.
She then submitted those records to the Trumbull County Probate Court in April
2015 with the intent to mislead and misinform the court.
        {¶ 8} The parties stipulated and the board found that Barborak’s conduct
charged in each of the four counts violated Prof.Cond.R. 1.15(a) (requiring a lawyer
to hold funds belonging to a client or third party in a client trust account separate
from the lawyer’s own property and to maintain certain records regarding the funds
held in that account), 3.3(a)(1) (prohibiting a lawyer from knowingly making a false
statement of fact or law to a tribunal), 3.3(a)(3) (prohibiting a lawyer from
knowingly offering evidence that the lawyer knows to be false), 8.4(a) (prohibiting
a lawyer from violating or attempting to violate the Ohio Rules of Professional
Conduct), 8.4(c) (prohibiting a lawyer from engaging in conduct involving




                                         3
                              SUPREME COURT OF OHIO




dishonesty, fraud, deceit, or misrepresentation), and 8.4(d) (prohibiting a lawyer
from engaging in conduct that is prejudicial to the administration of justice). Citing
the scope and extent of Barborak’s misappropriations and its finding that her
multiple misstatements to tribunals constitute a troubling pattern of dishonesty by
a lawyer, the board agreed with the parties’ stipulation that her conduct was so
egregious as to warrant a finding that she violated Prof.Cond.R. 8.4(h) (prohibiting
a lawyer from engaging in conduct that adversely reflects on the lawyer’s fitness to
practice law). See Disciplinary Counsel v. Bricker, 137 Ohio St.3d 35, 2013-Ohio-
3998, 997 N.E.2d 500, ¶ 21.
       {¶ 9} We adopt the board’s findings of fact and misconduct.
                                      Sanction
       {¶ 10} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated,
relevant aggravating and mitigating factors, and the sanctions imposed in similar
cases. See Gov.Bar R. V(13)(A).
       {¶ 11} The parties stipulated and the board agreed that Barborak acted with
a dishonest or selfish motive, engaged in a pattern of misconduct, and committed
multiple offenses. See Gov.Bar R. V(13)(B)(2), (3), and (4). The panel and board
also found that Barborak’s pattern of dishonesty continued at the hearing. At the
panel hearing, she testified, “I have a few cases that I’m winding up, but I am—
have removed myself from the practice of law due to stress and so forth,” and again
reiterated, “I have voluntarily removed myself from the practice of law.” Yet the
panel noted that five months later, her attorney registration remained active and
Barborak’s counsel confirmed that she continued to practice law during a
posthearing telephone conference with the panel chairperson.
       {¶ 12} The parties stipulated and the board found that relevant mitigating
factors include the absence of a prior disciplinary record and Barborak’s reputation
for significant community involvement. See Gov.Bar R. V(13)(C)(1) and (5). The




                                          4
                                January Term, 2016




board noted that Barborak has received counseling for a depressive disorder since
2012 and entered into a three-year contract with the Ohio Lawyers Assistance
Program on March 26, 2015. But the board declined to consider these facts as
mitigation because Barborak presented no evidence that the disorder contributed to
her misconduct and no prognosis that she will be able to resume the competent,
ethical, and professional practice of law. See Gov.Bar R. V(13)(C)(7). And
although the parties’ stipulated that Barborak has made full restitution in each of
the matters giving rise to this disciplinary matter, the board did not consider this to
be a mitigating factor. See Gov.Bar R. V(13)(C)(3). The board also expressed its
concern that it was unable to determine whether any other clients or beneficiaries
had been harmed by Barborak’s misconduct because she failed to keep proper
records regarding the funds entrusted to her and neither her counsel nor a third-
party auditor were able to determine a true balance in each matter.
       {¶ 13} The board rejected the parties’ recommended sanction of a two-year
suspension in light of Barborak’s six-year pattern of dishonesty; her
misappropriation of substantial client funds; her submission of intentionally false,
misleading, and forged documents to tribunals on multiple occasions; the
representations Barborak and her counsel have made about Barborak’s ongoing
practice of law, which are, at best, inconsistent; and her poor recordkeeping, which
has rendered it impossible to determine whether any additional clients have been
harmed by her conduct.       Instead, the board recommended that Barborak be
indefinitely suspended from the practice of law in Ohio.           In addition to the
requirements for reinstatement to the practice of law set forth in Gov.Bar R.
V(25)(D), the board recommended that Barborak be required to (1) prepare and
submit a full accounting and reconciliation of her current and former client trust
accounts and make full restitution to any clients who are found to be owed
restitution as a result of that accounting and reconciliation, (2) submit proof that
she has established an office accounting system to accurately track receipts and




                                          5
                            SUPREME COURT OF OHIO




disbursements of client funds, fees, loans, and expenses, (3) submit certification
from a qualified health-care professional that she is fit to resume the competent,
ethical, and professional practice of law, and (4) work and cooperate with a
monitoring attorney assigned by relator for a period of time and subject to
conditions to be determined during her reinstatement proceeding.
       {¶ 14} In support of this recommendation, the board notes that the
presumptive sanction for misappropriation is disbarment but that the sanction may
be tempered with sufficient evidence of mitigating or extenuating circumstances.
See, e.g., Dayton Bar Assn. v. Gerren, 103 Ohio St.3d 21, 2004-Ohio-4110, 812
N.E.2d 1280, ¶ 14. The board also cites five cases in which we have indefinitely
suspended attorneys who misappropriated client funds or submitted falsified
documents or statements to courts. See Cleveland Metro. Bar Assn. v. McElroy,
140 Ohio St.3d 391, 2014-Ohio-3774, 18 N.E.3d 1191 (attorney submitted a false
affidavit to a court, was convicted on felony counts of forgery and tampering with
evidence, and did not correct false statements about his prior criminal record made
by his counsel at his sentencing hearing); Disciplinary Counsel v. Leksan, 136 Ohio
St.3d 85, 2013-Ohio-2415, 990 N.E.2d 591 (attorney commingled personal and
client funds, repeatedly misappropriated client funds, and failed to maintain
required records of the funds held in his client trust account); Lake Cty. Bar Assn.
v. Rozanc, 132 Ohio St.3d 114, 2012-Ohio-2408, 969 N.E.2d 1187 (attorney who
had a prior disciplinary record concealed estate assets, committed a fraud upon the
probate court while serving as executor of an estate, and failed to respond to the
resulting disciplinary complaint); Akron Bar Assn. v. Smithern, 125 Ohio St.3d 72,
2010-Ohio-652, 926 N.E.2d 274 (attorney was convicted of felony theft for
converting the retainer fees of more than 30 clients by depositing them into her
personal account rather than her firm’s trust account); Disciplinary Counsel v.
Bandman, 125 Ohio St.3d 503, 2010-Ohio-2115,           929 N.E.2d 442 (attorney




                                         6
                                January Term, 2016




misappropriated more than $60,000 from a family trust for which he served as
trustee and concealed his actions from his client).
       {¶ 15} Barborak accepts the board’s recommended sanction. She objects,
however, to the board’s finding that she continued to engage in dishonesty at the
hearing—a finding rooted in the discrepancy between Barborak’s December 2015
testimony that she had removed herself from the practice of law and her counsel’s
May 2016 representation to relator and the panel chairperson that she continued to
practice law. Barborak asserts that her counsel would not have been able to confirm
that she continued to practice law because he had no firsthand knowledge of her
activities and that her own testimony merely conveyed that she was not accepting
any new cases and was winding up her practice in anticipation of her suspension.
Although Barborak did testify that she was winding up her practice, she also plainly
twice stated that she had “removed” herself from the practice of law; however, she
had not done so. Therefore, even if we were to completely disregard counsel’s
representation to the panel chairperson, there is ample evidence that Barborak’s
pattern of deception was ongoing. We therefore overrule her objection.
       {¶ 16} Given Barborak’s lengthy and disturbing pattern of failing to
maintain records of client funds entrusted to her, misappropriating client funds, and
intentionally submitting false and fraudulent documents to the courts of this state—
which are more serious and more pervasive than the cases cited in support of the
recommended indefinite suspension—we conclude that permanent disbarment is
the only appropriate sanction in this case.
       {¶ 17} Accordingly, Virginia Mary Barborak is permanently disbarred from
the practice of law in Ohio. Costs are taxed to Barborak.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________




                                          7
                    SUPREME COURT OF OHIO




Timothy A. Barry, for relator.
John B. Juhasz, for respondent.
                       _________________




                                  8